Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2011/0109138).
Claims 1 and 11 – Inoue discloses a spin lock mechanism, for allowing and restraining switching movement of a child safety seat body (20) between a forward-facing position and a rearward-facing position (fig. 5) relative to a base (pedestal 50) installed on a seat of a vehicle (fig. 3), the spin lock mechanism comprising: 
a pivoting component (34) pivotally connected to the seat body (at axis d2, fig. 11), a driving slot (“elongated hole”) being formed on the pivoting component (shown not designated, ¶ [0104]); and 
a locking component (32) movably connected to the pivoting component and slidably passing through the driving slot (fig. 16-19), the locking component being for engaging with and disengaging from the base (¶ 77 & 79, fig. 8); 
wherein the pivoting component (34) drives the locking component (32) to slide relative to the driving slot to switch from a locking position (fig. 19, 16) to a releasing position (fig. 18, 17) when the pivoting component pivots; 
and wherein the locking component engages with the base (50) for restraining the switching movement of the seat body relative to the base (¶ 125) when the locking component is located at the locking position (fig. 19), and the locking component disengages from the base for allowing the switching movement of the seat body relative to the base (¶ 123, 137) when the locking component is located at the releasing position.  

Claims 2 and 12- Inoue discloses the child safety seat of claim 1 and claim 11 respectively, wherein the spin lock mechanism further comprises: an operating component (31) and at least one linking component (35), the at least one linking component is connected to the operating component and the pivoting component (fig.10), and the operating component drives the pivoting component (34) to pivot by the at least one linking component when the operating component is operated (¶ 103).  
Claims 3, 10 and 13, 20- Inoue discloses the child safety seat of claim 1 and claim 11 respectively, wherein the spin lock mechanism further comprises: a resilient component (36) for biasing the locking component (32) to move toward the locking position (¶ 104).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Claims 8 and 18- Inoue discloses the child safety seat of claim 1 and claim 11 respectively, wherein the pivoting component (34) further comprises a pivoting axis (swing axis line d2) engaging with the seat body (fig. 10-11).  Inoue does not disclose that the pivoting axis comprises a pivoting shaft rotatably engaging with the seat body.  However, Inoue does disclose that the pivoting component swings about the axis (¶ 103) and shows (fig. 10) that an operation member (31), which is also disclosed as having a swinging motion about an axis (d1), has a portion that is coaxial with the its swinging axis (d1).  And it is old and well-known in the art to provide a pivoting shaft coaxially disposed with a swinging axis of a pivoting object configured to having a swinging motion, in order to facilitate said swinging motion of the pivoting object.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the spin mechanism of Inoue with a pivoting shaft rotatably engaging the pivoting component with the seat body in order to yield the predictable result of enabling the swinging motion of the pivoting component. 
Claims 9 and 19- Inoue teaches the child safety seat of claim 8 and claim 18 respectively, wherein the spin lock mechanism further comprises: an operating component (31) and at least one linking component (35), the at least one linking component is connected to the operating component and the pivoting component (fig. 10), and the operating component drives the pivoting component (34) to pivot around the pivoting shaft by the at least one linking component when the operating component is operated (¶ 103). 


Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636